Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-14-00092-CV

                     IN THE INTEREST OF A.E., Jr., et al., Children

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-00722
                    Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We further grant Tommi Jo’s counsel’s motion to withdraw. Nichols v. State, 954
S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.).

       SIGNED July 2, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice